CHRISTIAN, J.
Appellant is under indictment in the district court of Stephens county, wherein she is charged with theft of property oyer the value of $50. The court required of appellant a bond in the sum of $1,000, but, on application for a writ of ha-beas corpus, reduced the amount of bail to $500. This is an appeal from the court’s order.
From the record before us, we are of the opinion that bail fixed by the court in the sum of $500 is not excessive.
The judgment is affirmed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.